ANDERSON, J.
This bill seeks the reformation of .a' deed taken by Ohas. A. Loring in his own name upon *242the theory that the land was bought by him as trustee for the complainant, his wife, and with her funds. With the testimony of the complainant as to the transaction with her deceased husband properly excluded, the only theory upon which she could support the bill is that she owned the hotel property; that this little strip was necessarily bought for the purpose of completing ownership to the spring and making it an inseparable part of the hotel property; and that it ivas paid for with funds earned by her in running the hotel. In a companion case to this one infra, 57 South. 818, we held that Chas. A. Luring, and not the respondent, owned the hotel properly; therefore she has utterly failed to make out her case, and the chancery court properly dismissed her bill of complaint.
The decree of the chancery court is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.